Citation Nr: 0708578	
Decision Date: 03/22/07    Archive Date: 04/09/07

DOCKET NO.  06-35 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to 
February 1946 and is a recipient of the Combat Infantryman 
Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey.

The veteran's Notice of Disagreement also initially included 
the issue of entitlement to a higher initial evaluation for 
post-traumatic stress disorder (PTSD), but, in his September 
2006 Substantive Appeal, he limited his appeal to the two 
service connection issues listed above.

The Board also notes that disposition of this case has 
followed a grant of a motion to advance this appeal on the 
Board's docket pursuant to the provisions of 38 U.S.C.A. 
§ 7107 and 38 C.F.R. § 20.900(c).


FINDINGS OF FACT

1.  The veteran's current bilateral hearing loss was not 
first manifest in service or for many years thereafter.

2.  The veteran's current tinnitus was not first manifest in 
service or for many years thereafter.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, nor may it be presumed to have been.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 
(2006).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and afforded him a VA examination 
addressing the relevant disorders.  Moreover, there is no 
indication from the claims file of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.  

In this regard, during his January 2007 Travel Board hearing, 
the veteran described an upcoming audiological consultation.  
He has since submitted the report of this consultation, 
accompanied by a signed waiver of RO review.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in letters issued in September and October of 
2005.  By these letters, the RO also notified the veteran of 
exactly which portion of that evidence was to be provided by 
him and which portion VA would attempt to obtain on his 
behalf.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In these letters, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.

Recently, in Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a comprehensive VCAA 
letter, as opposed to a patchwork of other post-decisional 
documents (e.g., Statements or Supplemental Statements of the 
Case), was required.  The Federal Circuit further held that 
such a letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  Id.

The requirements for adequacy of VCAA notice were further 
clarified by the United States Court of Appeals for Veterans 
Claims (Court) in Mayfield v. Nicholson, 20 Vet. App. 537 
(2006).  In this decision, the Court determined that VCAA 
notification did not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  Additionally, the Court 
found that a Supplemental Statement of the Case, when issued 
following a VCAA notification letter, satisfied the due 
process and notification requirements for an adjudicative 
decision as required under the Federal Circuit's Mayfield 
decision.

Here, the noted VCAA letters were issued prior to the 
appealed rating decision, thus posing no procedural concerns 
in view of the Mayfield decisions.

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

Here, the veteran was notified of VA's practices in assigning 
disability ratings and effective dates in a March 2006 
letter.  In any event, any potential deficiencies of such 
notification would not be prejudicial in this case, involving 
only service connection claims.  With service connection 
cases, no disability rating or effective date is assigned 
when service connection is denied.  Also, in cases where 
service connection is granted, it is the responsibility of 
the agency of original jurisdiction (here, the RO) to address 
any notice defect with respect to the rating and effective 
date elements when effectuating the award.  Id.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claims in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

II.  Applicable laws and regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including such neurological 
disorders as sensorineural hearing loss, may be presumed to 
have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309. 

Before service connection may be granted for hearing loss, 
that loss must be of a particular level of severity.  For 
purposes of applying the laws administered by the VA, hearing 
impairment will be considered a disability when the 
thresholds for any of the frequencies at 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; the thresholds 
at three of these frequencies are 26 or greater; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

III.  Factual background

The veteran's service medical records are entirely negative 
for complaints of, or treatment for, complaints pertaining to 
hearing or to ringing of the ears.  His February 1946 
separation examination report indicates bilateral hearing of 
15/15, based on a whispered voice test, with no audiological 
pure tone threshold testing performed.

Subsequent to receipt of his March 2005 claim, the veteran 
underwent a VA audiological examination in September 2005.  
During this examination, he reported bilateral difficulty 
hearing and constant tinnitus, and he attributed his hearing 
loss to exposure to artillery fire, mortars, and rifle fire 
while in the army infantry.  Hearing protection devices were 
not provided during his service.  As to the onset of hearing 
loss and tinnitus, he noted that this was "most noticeable 
over the last 10 years."  Also, he reported "negative" 
occupational and recreational noise exposure; he had worked 
for 45 years as a electronics technician working on 
television and radio repair.

Upon audiological testing during the September 2005 VA 
examination, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
35
45
45
LEFT
25
25
35
45
40

The average pure tone thresholds (using the four 1000 to 4000 
frequencies) were 38 decibels in the right ear and 36 
decibels in the left ear.  Speech audiometry testing revealed 
speech recognition ability of 98 percent in the right ear and 
96 percent in the left ear.  The examiner rendered 
assessments of normal hearing through 1000 hertz in the right 
ear, sloping from a mild to moderately severe sensorineural 
hearing loss thereafter; normal hearing through 1000 hertz in 
the left ear, sloping from a mild to severe sensorineural 
hearing loss thereafter; and bilateral tinnitus.

Subsequently, in March 2006, the veteran's claims file was 
reviewed by the same VA examiner.  She indicated that the in-
service whispered voice testing did not rule out a mild or 
high frequency hearing loss, but the service medical records 
were negative for complaints of hearing loss and tinnitus.  
Also, she noted that the veteran had reported the onset of 
hearing loss and constant bilateral tinnitus to be 
approximately ten years earlier.  Given this, along with 
findings of hearing loss consistent with presbycusis, 
"hearing loss and tinnitus are not due to military noise 
exposure."

The veteran underwent private audiological testing in 
September 2006.  The audiologist noted that the veteran was 
in the combat infantry and had reported significant noise 
exposure during that time, with complaints of hearing loss 
and central tinnitus for "many years."  While the 
audiologist rendered an impression of mild-moderate 
sensorineural hearing loss bilaterally and recommended 
consideration of tinnitus disability benefits through VA, no 
specific commentary as to the etiology of bilateral hearing 
loss or tinnitus was provided.

During the January 2007 Travel Board hearing, the veteran 
reported noise exposure during service in the Pacific theater 
of operations during World War II, including mortar, 
aircraft, and artillery fire.  When asked if the ringing in 
his ears started after such fire, the veteran stated 
"[t]hat's I think was - had a lot to do with it."  As to 
the onset of hearing loss, the veteran indicated that he was 
unable to "remember far back," but he reported noticing his 
problems "probably about 10 years ago."  

A subsequent January 2007 VA audiological consultation note 
reflects the veteran's reported history of artillery noise 
exposure and confirms bilateral sensorineural hearing loss.  
The audiologist, however, provided no further commentary as 
to the etiology of this disorder.

IV.  Bilateral hearing loss

In the present case, the veteran's September 2005 VA 
examination confirmed a bilateral hearing loss disability on 
the basis of pure tone thresholds under 38 C.F.R. § 3.385.  
His service medical records, however, are entirely negative 
for complaints or treatment pertaining to hearing loss.  That 
notwithstanding, the Board is aware that he participated in 
combat and may well have sustained impacts to his hearing 
commensurate to an injury, as contemplated under 38 U.S.C.A. 
§ 1154(b).  See Libertine v. Brown, 9 Vet. App. 521, 524 
(1996); see also Collette v. Brown, 82 F.3d 389, 392-94 (Fed. 
Cir. 1996); 38 C.F.R. § 3.304(d).  

However, 38 U.S.C.A. § 1154(b) does not address the question 
of the existence of a causal relationship between a current 
disability and service.  In this regard, the Board notes that 
the veteran's present disability was not shown by competent 
medical evidence until 2005, over 58 years following 
separation from service.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000) (evidence of a prolonged period without 
medical complaint after service can be considered along with 
other factors in the analysis of a service connection claim).  

The Board observes that the veteran's reported history of in-
service noise exposure has been noted by several VA and 
private audiologists.  The only treatment record containing 
an opinion as to the etiology of this disorder, however, is 
the March 2006 opinion of the veteran's VA examiner, who 
found no evidence relating the hearing loss disorder to 
service.  This opinion was based on a claims file review and 
is of substantial probative value.  See Miller v. West, 11 
Vet. App. 345, 348 (1998); Gabrielson v. Brown, 7 Vet. App. 
36, 40 (1994).    

Currently, the only evidence of record supporting the 
veteran's claim is his own lay opinion, as indicated in his 
January 2007 hearing testimony.  The veteran, however, has 
not been shown to possess the requisite medical or 
audiological training, expertise, or credentials needed to 
render a competent opinion as to medical causation.  
Accordingly, his lay opinion does not constitute competent 
medical evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996). 

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for bilateral hearing 
loss, and this claim must be denied.  In reaching this 
determination, the Board acknowledges that VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this 
case because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).

V.  Tinnitus

As a preliminary matter, the Board observes that the Court 
has determined that, for tinnitus, a veteran is competent to 
present evidence of continuity of symptomatology.  See 
Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  

Charles, however, is distinguishable from the case at hand 
insofar as the veteran has not clearly or consistently 
asserted that he has had continuous ringing in the ears since 
service.  Rather, he has instead stated his view of a causal 
relationship between in-service noise exposure and tinnitus 
and has indicated that his audiological problems became 
noticeably manifest only ten years prior to the 2005 VA 
examination.

Again, the veteran's assertions run counter to the March 2006 
opinion from his VA audiological examiner.  This examiner 
found no etiological relationship between current tinnitus 
and service, and she cited to the length of time between 
separation from service and the veteran's reported date of 
onset of audiological symptoms.  As noted above, this opinion 
was based on a claims file review and has very substantial 
probative value.

Given the absence of a clear statement of continuity of 
symptomatology of tinnitus since service, along with the 
negative VA medical opinion, the Board must conclude that the 
preponderance of the evidence is against the veteran's claim 
for this disorder.  Again, 38 U.S.C.A. § 5107(b) is not 
applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. at 55.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


